Detailed Action
This is a Non-final Office action in response to communications received on 3/26/2020.  Claims 1-14 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 3/26/2020, are acknowledged.

Preliminary Amendment
The preliminary amendments, filed 3/26/2020 and 4/17/2020, are recognized.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 contain the trademark/trade name V2X.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a communication device and, accordingly, the identification/description is indefinite.
Claims 2-7 and 9-14, which depend upon claims 1 and 8, fail to remedy the deficiency of claims 1 and 8 and are thereby similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel (US 2017/0180989 A1) in view of Barkan (US 5864667 A).
 Regarding claim 1, Etzel teaches the limitations of claim 1 substantially as follows:
A method for a modification check on a private key of a V2X communication device, the method comprising: (Etzel; Paras. [0005] & [0116]: When a local certificate manager is started for the secure vehicle communication system, a check is made on the private keys (i.e. modification check on a private key of a V2X communication device))
Etzel does not teach the limitations of claim 1 as follows:
receiving a first private key modification (PKM) random number message including information for an encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device; 
decrypting the encrypted random number using the private key of the V2X communication device and reencrypting the decrypted random number using a public key of the external V2X communication device; 
transmitting a second PKM random number message including information for the reencrypted random number to the external V2X communication device; and 
receiving a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device, 
wherein the modification check result information is generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device.  
However, in the same field of endeavor, Barkan discloses the limitations of claim 1 as follows:
receiving a first private key modification (PKM) random number message including information for an encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device; (Barkan; Col. 13, Lines 56-65: The user receives a random data block (i.e. first private key modification random number message) from the center, encrypted with the user’s public key (encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device))
decrypting the encrypted random number using the private key of the V2X communication device and reencrypting the decrypted random number using a public key of the external V2X communication device; (Barkan; Col. 13, Lines 56-65:The user decrypts that message with his private key (i.e. decrypting the encrypted random number using the private key of the V2X communication device) and encrypts it back with the center’s public key (i.e. reencrypting the decrypted random number using a public key of the external V2X communication device))
transmitting a second PKM random number message including information for the reencrypted random number to the external V2X communication device; and (Barkan; Col. 13, Lines 56-65: The encrypted message is sent back to the center (i.e. transmitting a second PKM random number message including information for the reencrypted random number to the external V2X communication device))
receiving a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device, (Barkan; Col. 13, Lines 56-65: The center decrypts the message with center's private key and verifies that indeed the received message is identical with the transmitted message (i.e. receiving a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device), this being proof of user's identity)
wherein the modification check result information is generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device.  (Barkan; Col. 13, Lines 56-65: The center decrypts the message with center's private key and verifies that indeed the received message is identical with the transmitted message, this being proof of user's identity (i.e. generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device))
Barkan is combinable with Etzel because both are from the same field of endeavor of  establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Etzel to incorporate the cryptographic exchange of randomized information in order to authenticate communicating devices as in Barkan in order to improve the security of the system by providing a means by which devices may be authenticated using a cryptographic process.

Regarding claim 8, Etzel teaches the limitations of claim 8 substantially as follows:
A V2X communication device performing a private key modification check, the V2X communication device comprising: (Etzel; Paras. [0005] & [0116]: When a local certificate manager is started for the secure vehicle communication system, a check is made on the private keys (i.e. modification check on a private key of a V2X communication device))
Etzel does not teach the limitations of claim 8 as follows:
a secure/non-secure storage device storing data;  58Attorney Docket No. 2101-72083 
an RF unit transmitting/receiving a wireless signal; and a processor controlling the RF unit, wherein the processor: 
receives a first private key modification (PKM) random number message including information for an encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device; 
decrypts the encrypted random number using the private key of the V2X communication device and reencrypting the decrypted random number using a public key of the external V2X communication device; 
transmits a second PKM random number message including information for the reencrypted random number to the external V2X communication device; and 
receives a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device, 
wherein the modification check result information is generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device.  
However, in the same field of endeavor, Barkan discloses the limitations of claim 8 as follows:
a secure/non-secure storage device storing data;  58Attorney Docket No. 2101-72083 (Barkan; Col. 14, Lines 5-10: user- related information is registered (written) in memory means)
an RF unit transmitting/receiving a wireless signal; and a processor controlling the RF unit, wherein the processor: (Barkan; Col. 6, Lines 66-67; Col. 16, Lines 11-16: Communications can occurs by means of a radio wireless communication means and user equipment may contain a processor)
receives a first private key modification (PKM) random number message including information for an encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device; (Barkan; Col. 13, Lines 56-65: The user receives a random data block (i.e. first private key modification random number message) from the center, encrypted with the user’s public key (encrypted random number from an external V2X communication device, the encrypted random number generated by encrypting a random number generated by the external V2X communication device using a public key of the V2X communication device))
decrypts the encrypted random number using the private key of the V2X communication device and reencrypting the decrypted random number using a public key of the external V2X communication device; (Barkan; Col. 13, Lines 56-65:The user decrypts that message with his private key (i.e. decrypting the encrypted random number using the private key of the V2X communication device) and encrypts it back with the center’s public key (i.e. reencrypting the decrypted random number using a public key of the external V2X communication device))
transmits a second PKM random number message including information for the reencrypted random number to the external V2X communication device; and (Barkan; Col. 13, Lines 56-65: The encrypted message is sent back to the center (i.e. transmitting a second PKM random number message including information for the reencrypted random number to the external V2X communication device))
receives a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device, (Barkan; Col. 13, Lines 56-65: The center decrypts the message with center's private key and verifies that indeed the received message is identical with the transmitted message (i.e. receiving a PKM result message including information for a result of the modification check on the private key of the V2X communication device from the external V2X communication device), this being proof of user's identity)
wherein the modification check result information is generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device.  (Barkan; Col. 13, Lines 56-65: The center decrypts the message with center's private key and verifies that indeed the received message is identical with the transmitted message, this being proof of user's identity (i.e. generated based on a result of comparison between the random number generated by the external V2X communication device and a random number generated by decrypting the reencrypted random number using a private key of the external V2X communication device))
Barkan is combinable with Etzel because both are from the same field of endeavor of  establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Etzel to incorporate the cryptographic exchange of randomized information in order to authenticate communicating devices as in Barkan in order to improve the security of the system by providing a means by which devices may be authenticated using a cryptographic process.

Regarding claims 7 and 14, Etzel and Barkan teach the method of claim 1 and the V2X communication device of claim 8.
Etzel and Barkan teach the limitations of claim 7 and 14 as follows:
the V2X communication device is a vehicle V2X communication device, and the external V2X communication device is a road side unit (RSU) V2X communication device.  (Etzel; Para. [0002]: Wireless communications between vehicle and between a vehicle and roadside units)

Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel (US 2017/0180989 A1) in view of Barkan (US 5864667 A) as applied to claims 1 and 8, further in view of Tschache (US 11057195 B2).
 Regarding claims 2 and 9, Etzel and Barkan teach the method of claim 1 and the V2X communication device of claim 8.
Etzel and Barkan do not teach the limitations of claims 2 and 9 as follows:
before receiving the first PKM random number message, transmitting a PKM initialization message for initializing the modification check on the private key of the V2X communication device to the external V2X communication device, the PKM initialization message including first authentication information for authenticating the V2X communication device; 
receiving, from the external V2X communication device, a PKM initialization response message responsive to the PKM initialization message, the PKM initialization response message including second authentication information for authenticating the external V2X communication device; and 
authenticating the external V2X communication device using the second authentication information.  
However, in the same field of endeavor, Tschache discloses the limitations of claims 2 and 9 as follows:
before receiving the first PKM random number message, transmitting a PKM initialization message for initializing the modification check on the private key of the V2X communication device to the external V2X communication device, the PKM initialization message including first authentication information for authenticating the V2X communication device; (Tschache; Col. 8, Lines 27-30 and 41-54: When contact is made between the mobile device and the device, a key exchange procedure is carried out (i.e. before receiving the first PKM random number message), a first signature is then generated with the symmetric key using the shared key(i.e. PKM initialization message including first authentication information for authenticating the V2X communication device). Similarly, in the device as part of a signature generation process, a second signature is generated with the symmetric key using the shared key. The first signature is transmitted to the device and the second signature is transmitted to the mobile device (i.e. transmitting a PKM initialization message for initializing the modification check on the private key of the V2X communication device to the external V2X communication device))
receiving, from the external V2X communication device, a PKM initialization response message responsive to the PKM initialization message, the PKM initialization response message including second authentication information for authenticating the external V2X communication device; and (Tschache; Col. 8, Lines 27-30 and 41-54: When contact is made between the mobile device and the device, a key exchange procedure is carried out (i.e. before receiving the first PKM random number message), a first signature is then generated with the symmetric key using the shared key. Similarly, in the device as part of a signature generation process, a second signature is generated with the symmetric key using the shared key (i.e. PKM initialization response message including second authentication information for authenticating the external V2X communication device). The first signature is transmitted to the device and the second signature is transmitted to the mobile device (i.e. receiving from the external V2X communication device, a PKM initialization response message))
authenticating the external V2X communication device using the second authentication information.  (Tschache; Col. 8, Lines 55-64: Authentication based on the first and second signatures (i.e. authenticating the external V2X communication device using the second authentication information))
Tschache is combinable with Etzel and Barkan because all are from the same field of endeavor of establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Etzel and Barkan to incorporate transmission of authentication information between devices as in Tschache in order to improving the security of the system by providing a means by which communicating devices can authenticate themselves with each other.

Regarding claims 3 and 10, Etzel and Barkan teach the method of claim 1 and the V2X communication device of claim 8.
Etzel and Barkan do not teach the limitations of claims 3 and 10 as follows:
before receiving the first PKM random number message, receiving, from the external V2X communication device, a PKM request message for requesting the modification check on the private key of the V2X communication device, the PKM request message including second authentication information for authenticating the external V2X communication device; and 
authenticating the external V2X communication device using the second authentication information.  
However, in the same field of endeavor, Tschache discloses the limitations of claims 3 and 10 as follows:
before receiving the first PKM random number message, receiving, from the external V2X communication device, a PKM request message for requesting the modification check on the private key of the V2X communication device, the PKM request message including second authentication information for authenticating the external V2X communication device; and (Tschache; Col. 8, Lines 27-30 and 41-54: When contact is made between the mobile device and the device, a key exchange procedure is carried out (i.e. before receiving the first PKM random number message), a first signature is then generated with the symmetric key using the shared key. Similarly, in the device as part of a signature generation process, a second signature is generated with the symmetric key using the shared key (i.e. PKM request message including second authentication information for authenticating the external V2X communication device). The first signature is transmitted to the device and the second signature is transmitted to the mobile device (i.e. receiving, from the external V2X communication device, a PKM request message for requesting the modification check on the private key of the V2X communication device))
authenticating the external V2X communication device using the second authentication information.  (Tschache; Col. 8, Lines 55-64: Authentication based on the first and second signatures (i.e. authenticating the external V2X communication device using the second authentication information))
Tschache is combinable with Etzel and Barkan because all are from the same field of endeavor of establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Etzel and Barkan to incorporate transmission of authentication information between devices as in Tschache in order to improving the security of the system by providing a means by which communicating devices can authenticate themselves with each other.

Regarding claims 4 and 11, Etzel and Barkan teach the method of claim 2 and the V2X communication device of claim 9.
Etzel, Barkan and Tschache teach the limitations of claims 4 and 11 as follows:
the first authentication information includes first public key information which is information for the public key of the V2X communication device and first signature information 57Attorney Docket No. 2101-72083 which is information for a signature generated using the private key of the V2X communication device, and (Tschache; Col. 8, Lines 47-64: The first signature and the signed public mobile device key are transmitted to the device (i.e. first authentication information includes first public key information and first signature information) and the second signature and the signed public device key are transmitted to the mobile device)
the second authentication information includes second public key information which is information for the public key of the external V2X communication device and second signature information which is information for a signature generated using the private key of the external V2X communication device.  (Tschache; Col. 8, Lines 47-64: The first signature and the signed public mobile device key are transmitted to the device  and the second signature and the signed public device key are transmitted to the mobile device (i.e. second authentication information includes second public key information and second signature information))
The same motivation to combine as in claims 2 and 9 are applicable to the instant claims.

Regarding claims 5 and 12, Etzel and Barkan teach the method of claim 3 and the V2X communication device of claim 10.
Etzel, Barkan and Tschache teach the limitations of claims 5 and 12 as follows:
receiving the PKM request message includes periodically receiving the PKM request message from the external communication device.  (Barkan; Col. 11, Lines 52-57: The procedure to update encryption keys may be periodically initiated (i.e. periodically receiving the PKM request message) at each facility)
Barkan is further combinable with Etzel and Tschache because all are from the same field of endeavor of  establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Etzel and Tschache to incorporate the periodic initiation of encryption key operations as in Barkan in order to improve the security of the system by providing a means by which secure encryption key operations are periodically performed.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Etzel (US 2017/0180989 A1) in view of Barkan (US 5864667 A) as applied to claims 1 and 8, further in view of Landrock (US 2020/0195636 A1).
 Regarding claims 6 and 13, Etzel and Barkan teach the method of claim 1 and the V2X communication device of claim 8.
Etzel and Barkan do not teach the limitations of claims 6 and 13 as follows:
if the V2X communication device fails to transmit the second PKM random number message within a preset period of the reception of the first PKM random number message, a predefined error handling procedure is performed.  
However, in the same field of endeavor, Landrock discloses the limitations of claims 6 and 13 as follows:
if the V2X communication device fails to transmit the second PKM random number message within a preset period of the reception of the first PKM random number message, a predefined error handling procedure is performed.  (Landrock; Para. [0095]: The authentic challenge is a real time authentication challenge in that it is associated with a predetermined period in which a user must provide a response after which the authentication challenge times out (i.e. if the V2X communication device fails to transmit the second PKM random number message within a preset period of the reception of the first PKM random number message) and a response to the authentication challenge provided after the expiry of the predetermined period is not accepted as a response to the authentication challenge (i.e. predefined error handling procedure is performed))
Landrock is combinable with Etzel and Barkan because all are from the same field of endeavor of establishing communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Etzel and Barkan to incorporate a response period as in Landrock in order to improve the security of the system by providing a means by which a valid response must be submitted in a predetermined amount of time.

Prior Art Considered But Not Relied Upon
	Andrangi (US 2019/0200228 A1) which teaches a user equipment (UE) configured to communicate with a vehicle-to-everything (V2X) control function (CF) and a V2X Key Management Function (KMF).
	Han (US 2018/0115898 A1) which teaches method by which a first vehicle authenticates a second vehicle using a plurality of communication schemes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438